Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County, imposed November 1, 1976, upon his conviction of criminal sale of a controlled substance in the third *988degree, upon his plea of guilty, the sentence being a term of imprisonment of four years to life. Sentence modified, as a matter of discretion in the interest of justice, by reducing the minimum period of incarceration to two years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Cohalan, J. P., Hargett, Hawkins and O’Connor, JJ., concur.